Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18U.S.C. §1350) In connection with the Annual Report of Karat Platinum Inc. (Formerly Sentra Consulting Corp.), a Nevada corporation (the “Company”) on Form10-K for the period ended March31, 2008 (the “Report”) as filed with the Securities and Exchange Commission on the date hereof, the undersigned, David Neuberg, Chief Executive Officer and President of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/David Neuberg Name: David Neuberg Title: Chief Executive Officer and President (Principal Executive Officer) June 26, 2008 A signed original of this written statement required by Section906 has been provided to Karat Platinum Inc. (Formerly Sentra Consulting Corp.) and will be retained by Karat Platinum Inc and furnished to the Securities and Exchange Commission or its staff upon request.
